Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        10-DEC-2020
                                                        01:23 PM
                                                        Dkt. 6 ORD


                         SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

               ELIZABETH C. MELEHAN, (Bar No. 5743)
                            Respondent.
_________________________________________________________________

                       ORIGINAL PROCEEDING
               (ODC Case Nos. 19-0057 and 19-0326)

              ORDER OF TRANSFER TO INACTIVE STATUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
  and Intermediate Court of Appeals Associate Judge Wadsworth,
                 assigned by reason of vacancy)

          Upon review of the November 24, 2020 petition filed by

the Office of Disciplinary Counsel (ODC) on behalf of, and with

the approval of, the Disciplinary Board of the Supreme Court of

the State of Hawai#i, requesting this court to immediately

transfer Respondent Elizabeth C. Melehan to inactive status,

pursuant to Rule 2.19 of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), or for alternate relief, the

declarations and exhibits appended thereto, and the supplemental

materials submitted in this matter on November 30, 2020 by ODC,
we conclude that placing Respondent Melehan on inactive status,

pursuant to RSCH Rule 2.19(c), is warranted.   Therefore,

          IT IS HEREBY ORDERED that Respondent Melehan is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rule 2.19(c), effective with the filing of this

order.

          IT IS FURTHER ORDERED that Respondent Melehan, pursuant

to RSCH Rule 2.19(b), shall, within 30 days after the entry date

of this order, file under seal further materials in support of

her assertions, which may include letters and other documentation

from qualified medical personnel.

          IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Melehan to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Melehan maintained her practice.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated,




                                   2
pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Melehan and her clients.

          DATED: Honolulu, Hawai#i, December 10, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Clyde J. Wadsworth




                                3